Citation Nr: 0324398	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to May 
1983.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 1998 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in St. Louis, 
Missouri.  This matter was previously before the Board in 
March 2000, at which time, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for peripheral neuropathy.  The 
claim was remanded for further evidentiary development.  
Review of the file indicates that all requested development 
has been completed.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Service connection for hypertension was granted by rating 
decision dated in June 1983; service connection for diabetes 
mellitus was granted by rating decision in July 2003.

3.  It has not been shown by competent evidence that the 
veteran has a peripheral neuropathy that is related to 
service-connected diabetes mellitus or hypertension with 
congestive heart failure.  


CONCLUSION OF LAW

Peripheral neuropathy  was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of service-connected diabetes mellitus or hypertension with 
congestive heart failure.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
February 1998 rating decision and the April 1998 Statement of 
the Case and July 2003 Supplemental Statement of the Case, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in February 2003 that advised him of what 
the responsibilities of the VA and the veteran are in 
developing the record.  See  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not identified any 
additional evidence that has not been associated with the 
record.  Review of the record does not suggest the existence 
of any outstanding Federal government record or any other 
records that could substantiate the veteran's claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability, which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2002); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  For 
purposes of 38 C.F.R. § 309(e), the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for diagnosis of 
peripheral neuropathy.  

Service connection for hypertension was granted by rating 
decision dated in June 1983.

VA outpatient records show that the veteran was diagnosed 
with peripheral neuropathy in February 1991.  The veteran 
complained of foot numbness in the top and side of forefoot 
progressing.  The pertinent assessment was peripheral 
neuropathy secondary to alcohol.

Chest x-rays in January 1992 were interpreted to show 
findings consistent with a mild degree of congestive heart 
failure.	

The veteran underwent a VA compensation and pension physical 
examination (hereafter C&P exam) in September 1992.  The 
veteran was being evaluated for diseases of the arteries and 
veins, specifically, peripheral vascular disease, heart 
failure, and sleep apnea.  The veteran reported pain in the 
bottom of his feet, fairly diffusely that was not related to 
activity.  He indicated that he had been told that this was 
peripheral vascular disease, but he had not noticed this 
discomfort increased with walking.  He reported that diabetes 
had been ruled out.  Following a physical examination, the 
pertinent diagnostic assessment was peripheral neuropathy of 
unknown etiology but doubt peripheral vascular disease as the 
etiology of the pain.
By rating decision dated in January 1993 service connection 
was granted for congestive heart failure.

The veteran's treating physician wrote in December 1999 that 
the veteran had a long-standing diagnosis of peripheral 
neuropathy of unknown etiology.  He reported that the veteran 
had underwent blood tests and nerve conduction studies, and 
based on the testing, it is highly possible that his 
atherosclerotic peripheral vascular disease causes his 
peripheral neuropathy due to decreased circulation.

The veteran testified at a travel Board hearing in January 
2000.  His testimony indicates as follows:

He has had problems with neuropathy since about 1970 or 
earlier, while he was still in the military.  (Transcript 
(T.) at p. 3)  The doctor told him in the past that his 
peripheral neuropathy could have been caused by his drinking 
alcohol.  His condition has become worse since ceasing his 
drinking.  (T. at p. 4)  The doctors have told him that the 
condition is permanent.  His doctors at the VA have not said 
much about etiology.  (T. at p. 5)

A note from the veteran's physician at General Leonard Wood 
Army Community Hospital indicates the veteran has a blood 
sugar of 125, which was a little high but okay for the 
veteran.  The doctor stated, "This does confirm an early 
glucose intolerance but not diabetes!"

The veteran underwent C&P exam in September 2000.  The 
veteran described pain in both upper and lower extremities, 
which required use of a lot of opiates for control.  The 
examination pertained to the heart and contained no findings 
regarding peripheral neuropathy.

A VA physician provided a medical opinion in March 2003.  The 
examiner noted initially that he reviewed the veteran's 
claims file, electronic data from the VA hospital and the 
remand.  Medical history included hypertension and complaints 
of progressive foot numbness, continuous decrease in 
sensation, bilateral foot pain worse with walking and 
relieved with rest.  During a C&P exam in September 1992 
peripheral neuropathy of unknown origin was diagnosed.  
Medical history from a December 1992 C&P exam also included a 
drinking habit of 2-3 whiskeys at night, stigmata of portal 
hypertension, and smoking 5-6 cigarettes per day; diabetes 
was ruled out.  The veteran's primary physician also noted 
severe peripheral neuropathy of uncertain origin, query ETOH 
(alcohol).  Review of glucose levels from 1999 to 2003 range 
from 114 to 133.  Ankle-brachial index results from April 
2002 were also noted and interpreted to be in the range of 
claudication.  The opining physician's impression was 
peripheral neuropathy based on loss of sensation, light 
touch, vibratory sense, bilaterally equal and up to the knee 
for about 20 years.  He stated that there is questionable 
association with alcohol drinking and peripheral neuropathy; 
otherwise, etiology is unknown.  Diabetes with hyperglycemia 
and high hemoglobin A1c level were found after 1999, but also 
in 1992 lab results.  Therefore, diabetes could possibly have 
contributed to peripheral neuropathy.  Peripheral vascular 
disease was not at least as likely as not contributing to 
peripheral neuropathy.

In June 2003, the opining physician provided an amendment to 
his initial report.  He noted the veteran's history of 
hyperglycemia in the range of 114-120 mg/dL (milligrams per 
100 milliliters) in 1992 and 1188-134 mg/dL in 1999.  He also 
noted the primary doctor diagnosed diabetes mellitus in 2001.  
Currently, the veteran is not on a hypoglycemic agent and he 
is well controlled with diet only.  Hemoglobin A1c level from 
2001 to 2003 was 6.3 to 6.4.  The reviewing physician 
concluded that based on his age of 60+, obesity, and 
satisfactory treatment by diet alone for two years now, the 
veteran has type 2 diabetes mellitus.  He noted that 
peripheral neuropathy had been present in the veteran for 20 
years.  While there was a possibility of precipitating 
peripheral neuropathy, diabeteswas not at least as likely as 
not related to the veteran's longstanding chronic peripheral 
neuropathy.

The veteran contends two alternative theories in this matter.  
The first is that peripheral neuropathy is directly connected 
to service.  The second theory is that peripheral neuropathy 
is "part and parcel," that is, secondarily related to his 
heart condition.  The Court has held that in order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The veteran testified with regard to direct service 
connection that problems with peripheral neuropathy began in 
service.  He argued that his peripheral neuropathy was tied 
to his heart problems.  With regard to both contentions, the 
Board must point out initially, that in claims regarding 
service connection, the resolution of issues, which involve 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Service medical records do not demonstrate 
complaints of symptoms of peripheral neuropathy, such as 
numbness and foot pain.  The records are also negative for a 
specific diagnosis.  

There is no medical evidence that the veteran's peripheral 
neuropathy is connected to his hypertension with congestive 
heart failure.  These conditions were only tied together in 
the report of the December 1992 C&P exam, in that they had 
the same risk factors, e.g. 5-6 cigarettes per day, 
cholesterol of 232, and obesity.   The veteran's primary 
doctor provided medical evidence that supports a connection 
between the veteran's peripheral neuropathy and peripheral 
vascular disease, indicating a relationship was "highly 
possible."  The Board does not find this opinion persuasive, 
however.  In this regard, the Board interprets "highly 
possible" as a definite possibility, but something short of 
"probable" or "as likely as not."  The Board further notes 
that the assessment from the C&P exam in December 1992 
indicates the contrary, concluding "peripheral neuropathy of 
unknown etiology but doubt peripheral vascular disease as the 
etiology of the pain."  The VA reviewer in March 2003, while 
also acknowledging the possibility of a connection, concluded 
that peripheral vascular disease is not at least as likely as 
not contributing to peripheral neuropathy.  Medical evidence 
also fails to demonstrate a connection between service-
connected diabetes mellitus and peripheral neuropathy.  As 
the June 2003 reviewer concluded, diabetes is not at least as 
likely as not related to his long-standing chronic peripheral 
neuropathy.  There is no medical evidence to contradict this 
assessment.

Finally, the Board has considered entitlement to presumptive 
service connection under 38 C.F.R. § 3.309(e) and the Board 
finds that service connection for peripheral neuropathy would 
not be warranted under this provision.  Only acute and 
subacute peripheral neuropathy can be presumed to be 
connected to herbicide exposure.  The evidence in this matter 
indicates that onset of peripheral neuropathy did not occur 
until many years after exposure to an herbicide agent and the 
disorder has not yet resolved.  38 C.F.R. § 3.309(e), Note 2.  
Accordingly, the veteran's peripheral neuropathy disability 
cannot be presumed to be service connected.

As the competent evidence against the claim far outweighs the 
positive evidence, reasonable doubt does not assist the 
veteran in this case.  Accordingly, the Board finds that 
service connection for peripheral neuropathy is not 
warranted. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1131; 38 C.F.R. §§ 3.303, 3.309, 3.310.



ORDER

Service connection for peripheral neuropathy is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

